385 S.E.2d 247 (1989)
VIRGINIA EMPLOYMENT COMMISSION and E and H Corp. d/b/a Lady "L" Bridals
v.
Donna S. GANTT.
Record No. 0103-87-2.
Court of Appeals of Virginia.
October 31, 1989.
Susan T. Ferguson, Asst. Atty. Gen. (Mary Sue Terry, Atty. Gen., on brief), for appellant.
Claire E. Curry (Charlottesville-Albemarle Legal Aid Soc., on briefs), for appellee.
Present: KOONTZ, C.J., and BAKER, BENTON, COLEMAN, DUFF, HODGES, KEENAN and MOON, JJ.

UPON A REHEARING EN BANC
HODGES, Judge.
The Virginia Employment Commission appealed from a judgment of the Circuit Court of Albemarle County which reversed the commission's denial of unemployment compensation to Donna S. Gantt. A panel of this court reversed the trial court and affirmed the commission. Virginia Employment Commission v. Gantt, 7 Va. App. 631, 376 S.E.2d 808 (1989). On petition, Gantt was granted a hearing en banc.
On rehearing en banc, we reviewed the record, considered the briefs, and heard oral argument. We adopt the panel opinion, id., as the opinion of the court en banc and do hereby reverse the judgment of trial court and remand this cause for proceedings consistent therewith.
For the reasons previously expressed in his dissent to the panel opinion, Judge COLEMAN, joined by Judge BENTON, dissents.